Name: 2011/844/EU: Commission Implementing Decision of 14Ã December 2011 amending Decision 2006/415/EC concerning certain protection measures in relation to highly pathogenic avian influenza of the subtype H5N1 in poultry in the Community (notified under document C(2011) 9169) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  agricultural policy;  Europe
 Date Published: 2011-12-16

 16.12.2011 EN Official Journal of the European Union L 334/31 COMMISSION IMPLEMENTING DECISION of 14 December 2011 amending Decision 2006/415/EC concerning certain protection measures in relation to highly pathogenic avian influenza of the subtype H5N1 in poultry in the Community (notified under document C(2011) 9169) (Text with EEA relevance) (2011/844/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Having regard to Regulation (EC) No 998/2003 of the European Parliament and of the Council of 26 May 2003 on the animal health requirements applicable to the non-commercial movement of pet animals and amending Council Directive 92/65/EEC (3), and in particular Article 18 thereof, Having regard to Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (4), and in particular Article 63(3) thereof, Whereas: (1) Commission Decision 2006/415/EC of 14 June 2006 concerning certain protection measures in relation to highly pathogenic avian influenza of the subtype H5N1 in poultry in the Community and repealing Decision 2006/135/EC (5) lays down certain protection measures to be applied in the event of an outbreak of that disease, including the establishment of areas A and B following a suspected or confirmed outbreak of the disease. Those areas are listed in the Annex to Decision 2006/415/EC. That Decision is to apply until 31 December 2011. (2) Outbreaks of highly pathogenic avian influenza of the subtype H5N1 have last occurred in poultry in the Union in Romania in March 2010 and the virus has been detected in a wild bird in Bulgaria in April 2010. According to available information, there are currently no outbreaks of that disease in the Union. It is therefore appropriate to remove Romania from the list set out in the Annex to Decision 2006/415/EC. (3) The measures laid down in Decision 2006/415/EC have proven to be very effective and the publication in the Official Journal of the European Union of the zones that the competent authority has placed under restrictions has increased transparency and trust of non-affected Member States and third countries in the measures taken. (4) In addition, highly pathogenic avian influenza of the subtype H5N1 is still present in several third countries and continues therefore to pose a threat to animal and human health in the Union. The period of application of Decision 2006/415/EC should therefore be extended. (5) In September 2011 an external evaluation of the Unions emergency response network has started. The evaluation aims at assessing the effectiveness of the network. That evaluation is to be completed by August 2012. The results of the evaluation will be taken into account in a possible review of the measures laid down in Decision 2006/415/EC. (6) Decision 2006/415/EC should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2006/415/EC is amended as follows: 1. in Article 12, the date 31 December 2011 is replaced by 31 December 2013; 2. in the Annex, the entries for Romania are deleted. Article 2 This Decision is addressed to the Member States. Done at Brussels, 14 December 2011. For the Commission John DALLI Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) OJ L 146, 13.6.2003, p. 1. (4) OJ L 10, 14.1.2006, p. 16. (5) OJ L 164, 16.6.2006, p. 51.